TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00581-CR
NO. 03-05-00582-CR




Ronnie Shelby, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NOS. 2031994 & 2045124, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Ronnie Shelby seeks to appeal from judgments of conviction for possessing
controlled substances.  The trial court has certified that these are plea bargain cases and Shelby has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeals are dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 30, 2005
Do Not Publish